An action was brought by L.B. Bush, doing business as Bush Business Exchange, against Charles F. Greer on a contract. A garnishment was issued during the proceeding. A motion to discharge the garnishment was sustained, and plaintiff appeals.
A motion to dismiss was filed on the ground that the appeal is without merit and taken for delay only, and this court directed the plaintiff to respond to the motion to dismiss and no response has been filed. As held by this court in Gartrell v. Federal Land Bank of Wichita, 180 Okla. 523, 71 P.2d 489, where a motion to dismiss is filed on the ground that the appeal is without merit and taken for delay only and the court calls for response and none is filed, this court may, in its discretion, dismiss the appeal.
The appeal is dismissed.
GIBSON, C.J., HURST, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, and DAVISON, JJ., concur.